Case: 18-60747     Document: 00515995196          Page: 1    Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 25, 2021
                                   No. 18-60747                         Lyle W. Cayce
                                                                             Clerk

   Sajid Momin Wali, also known as Sajid M. Wali,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A089 594 370


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Sajid Momin Wali, a native and citizen of Pakistan, became a lawful
   permanent resident in 2012. In 2017, he pleaded guilty in Texas state court
   to possession with intent to deliver a synthetic cannabinoid. As a result, he
   was charged as removable under 8 U.S.C. § 1227(a)(2)(B)(i) for having been




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60747      Document: 00515995196           Page: 2     Date Filed: 08/25/2021




                                     No. 18-60747


   convicted of a state-law crime relating to a controlled substance defined in
   the Controlled Substances Act, 21 U.S.C. § 802.
          Both the Immigration Judge and the Board of Immigration Appeals
   sustained that removability determination, concluding that although the
   Texas statute that formed the basis of Wali’s conviction was broader than the
   Controlled Substances Act, Wali was removable because the Texas statute
   under which he was convicted was divisible. After the BIA issued its
   decision, this court decided Alejos-Perez v. Garland, 991 F.3d 642 (5th Cir.
   2021). Under Alejos-Perez, the BIA’s determination that Wali’s statute of
   conviction was divisible was error. Accordingly, we grant Wali’s petition for
   review, reverse the BIA’s order, and remand for the BIA to reconsider
   whether Texas Penalty Group 2-A is divisible in light of Alejos-Perez.
                                           I.
          In July 2017, Wali pleaded guilty to possession with intent to deliver
   between four and four hundred grams of a synthetic cannabinoid, in violation
   of Texas Health and Safety Code § 481.113. That provision prohibits the
   possession of substances listed in Penalty Group 2-A, which includes
   synthetic cannabinoids, among others. See id. § 481.1031(b)(5). Because of
   this conviction, Wali was charged as removable under 8 U.S.C. §
   1227(a)(2)(B)(i), which provides that an alien who “has been convicted of a
   violation of . . . any law or regulation of a State . . . relating to a controlled
   substance (as defined in [the Controlled Substances Act, 21 U.S.C. § 802]),
   other than a single offense involving possession for one’s own use of 30 grams
   or less of marijuana, is deportable.”
          Before the Immigration Judge, Wali argued that Penalty Group 2-A
   includes substances that are not included in the federal controlled substance
   schedules. Because Penalty Group 2-A is indivisible, he argued, he was not
   removable based on a conviction related to a federally controlled substance.




                                           2
Case: 18-60747      Document: 00515995196             Page: 3   Date Filed: 08/25/2021




                                       No. 18-60747


   Alternatively, he applied for asylum, withholding of removal, and protection
   under the Convention Against Torture. The Immigration Judge rejected
   Wali’s arguments, as did the Board of Immigration Appeals. Wali timely
   petitioned this court for review.
                                           II.
          Although we generally lack “jurisdiction to review any final order of
   removal against an alien who is removable by reason of having committed a
   criminal offense” relating to a controlled substance, 8 U.S.C.
   § 1252(a)(2)(C), we retain jurisdiction to review “questions of law,” id.
   § 1252(a)(2)(D). Such review is de novo. See Luna-Garcia v. Barr, 932 F.3d
   285, 288–89 (5th Cir. 2019). “The BIA’s determination that a violation of a
   state . . . law relates to a controlled substance violation presents a pure
   question of law.” Vazquez v. Sessions, 885 F.3d 862, 867 (5th Cir. 2018). The
   government bears the burden of connecting an element of the alien’s
   conviction to a drug defined in the Controlled Substances Act. See Mellouli
   v. Lynch, 575 U.S. 798, 813 (2015).
          To determine whether the elements of a state crime of conviction
   relate to a federally-controlled substance, “[c]ourts must . . . (1) identify the
   ‘elements that make up the state crime of conviction’ and then (2) determine
   whether those elements ‘relate to a federally controlled substance.’” Alejos-
   Perez, 991 F.3d at 647 (quoting Mellouli, 575 U.S. at 811). Because we
   conclude that the BIA erred in identifying the elements that make up Wali’s
   crime of conviction, we do not reach the second question.
          Wali was convicted of violating a statute that prohibits possession of
   any substance listed in Penalty Group 2-A. See Tex. Health & Safety
   Code § 481.113. Because Penalty Group 2-A provides an alternatively-
   phrased list of drugs, see id. § 481.1031, “we must decide whether those
   alternative drugs constitute . . . ‘multiple elements,’ each of which is part of




                                            3
Case: 18-60747        Document: 00515995196           Page: 4   Date Filed: 08/25/2021




                                       No. 18-60747


   a separate drug offense, or, instead, . . . ‘various factual means of committing’
   a single drug offense.” Alejos-Perez, 991 F.3d at 647 (quoting Mathis v. United
   States, 136 S. Ct. 2243, 2249 (2016)). “Where each drug constitutes an
   element of a separate crime, we call such a statute ‘divisible,’ because we can
   divide it into several crimes. Conversely, where each drug is a factual means
   of proving a single offense, we call such a statute ‘indivisible,’ because we
   can’t divide it into several crimes.” Id. at 647 (citation omitted).
             In short, the first step in determining whether Wali is removable is
   deciding whether Penalty Group 2-A is divisible. “Divisibility depends on
   (1) the statutory text, (2) state caselaw, and (3) the record of conviction.” Id.
   at 647.
             The BIA concluded that Penalty Group 2-A is divisible. But it did not
   engage with the text of the Texas statute in this case. Rather, it relied on two
   Texas appellate court decisions, Watson v. State, 900 S.W.2d 60 (Tex. Crim.
   App. 1995), and Nichols v. State, 52 S.W.3d 501 (Tex. App.—Dallas 2001, no
   pet.), which it concluded “signal[ed] the statute’s divisibility.” The BIA also
   found that Texas jury instructions supported its conclusion that Penalty
   Group 2-A was divisible.
             After the BIA issued its decision, this court decided Alejos-Perez v.
   Garland. In Alejos-Perez, the court held that the government failed to
   demonstrate that Penalty Group 2-A is divisible.             991 F.3d at 651.
   Importantly for this case, the court held that Watson, Nichols, and Texas jury
   instructions do not conclusively establish that Penalty Group 2-A is divisible.
   See id. at 649–51.
             First, the court held that the statutory text of Penalty Group 2-A does
   not resolve the divisibility question because it neither “provides a list of
   examples nor attaches varying degrees of punishment.” Id. at 650.




                                            4
Case: 18-60747      Document: 00515995196           Page: 5    Date Filed: 08/25/2021




                                     No. 18-60747


          Second, the court recognized that Watson and Nichols are “‘mere
   intermediate state court opinion[s],’ which . . . don’t definitively resolve the
   issue—presumably, the higher court could come to a different conclusion.”
   Id. at 650–51 (alterations in original) (quoting United States v. Reyes, 866 F.3d
   316, 322 (5th Cir. 2017)). Neither Watson nor Nichols specifically addresses
   whether Penalty Group 2-A is divisible. See id. at 650–51 & n.18.
          Finally, the court explained that if state law fails to provide clear
   answers, “courts can examine ‘the record of a prior conviction itself.’” Id.
   at 651 (quoting Mathis, 136 S. Ct. at 2256). But in doing so, the court stressed,
   courts should not look to jury instructions in cases where defendants, such as
   Wali, pleaded guilty, because those instructions will not be in the record of
   conviction. Id. at 651 n.21. What’s more, “the pattern jury instructions for
   [for Wali’s offense] are the product of a State Bar of Texas committee, which
   has no authority to decide state law.” Id.
          Alejos-Perez thus squarely rejected the BIA’s rationale in this case. We
   therefore grant Wali’s petition for review, reverse the BIA’s order and
   remand for the BIA to analyze, with the benefit of Alejos-Perez, whether
   Penalty Group 2-A is divisible. To be sure, although the court in Alejos-Perez
   found that the government in that case failed to show that Penalty Group 2-
   A is divisible, the same may not necessarily be true for this case. After
   reviewing the information and judgment of conviction, the court concluded
   that “the record . . . pull[ed] in both directions,” and as a result the record
   “d[id] not ‘speak plainly’ on the issue of divisibility.” Id. at 651 (quoting
   Mathis, 136 S. Ct. at 2257). It is entirely possible that, on the information and
   judgment of conviction in this case, the government will be able to carry its
   burden of demonstrating that Penalty Group 2-A is divisible.
          If, on remand, the BIA determines that Penalty Group 2-A is divisible,
   it should apply the modified categorical approach to determine whether the




                                          5
Case: 18-60747      Document: 00515995196           Page: 6    Date Filed: 08/25/2021




                                     No. 18-60747


   elements of Wali’s offense of conviction relate to a federally controlled
   substance. See id. at 647–50. If the BIA determines that Penalty Group 2-A
   is indivisible, it should apply the categorical approach. See id.
                                        ***
          For the foregoing reasons, Wali’s petition for review is granted, and
   the order of the BIA is reversed and remanded for proceedings consistent
   with this opinion.




                                          6